EXHIBIT 8.1 The following is a list of subsidiaries of NewLead Holdings, Ltd. as of December 31, 2015. COMPANY SHAREHOLDER NEWLEAD HOLDINGS LTD, Bermuda (formerly known as Aries Maritime Transport Limited) DIRECT SUBSIDIARIES NEWLEADJMEG INC., Marshall Islands NEWLEAD HOLDINGS LTD. NEWLEAD MOJAVE HOLDINGS LLC, Delaware NEWLEAD HOLDINGS LTD. MINES INVESTMENTS CORP., Marshall Islands NEWLEAD HOLDINGS LTD Shipmanagement Companies AMT MANAGEMENT LTD., Marshall Islands NEWLEAD HOLDINGS LTD. NEWLEAD SHIPPING S.A., Panama NEWLEAD HOLDINGS LTD. Sub-Holding Companies NEWLEAD BITUMEN TANKERS LTD. , Marshall Islands NEWLEAD HOLDINGS LTD. NEWLEAD BULKER HOLDINGS INC., Marshall Islands NEWLEAD HOLDINGS LTD. NEWLEAD HANDIES INC., Marshall Islands NEWLEAD HOLDINGS LTD Ship-Owning Companies NEWLEAD VICTORIA LTD., Liberia, FME Marshall Islands NEWLEAD HOLDINGS LTD. COMPANY SHAREHOLDER Companies With No Assets* NEWLEAD HOLDINGS LLC, Nevada NEWLEAD HOLDINGS LTD. BRAZIL HOLDINGS LTD., Liberia NEWLEAD HOLDINGS LTD. BORA LIMITED, British Virgin Islands NEWLEAD HOLDINGS LTD. COMPASS OVERSEAS LTD., Bermuda NEWLEAD HOLDINGS LTD. GRAND VICTORIA PTE. LTD., Singapore NEWLEAD HOLDINGS LTD. OCEAN HOPE SHIPPING LIMITED, Malta NEWLEAD HOLDINGS LTD. INDIRECT SUBSIDIARIES NEWLEAD SHIPPING LLC, Nevada NEWLEAD SHIPPING S.A. NEWLEAD HOLDINGS (US)CORP., Delaware (formerly known as NewLead Holdings (US) LLC) NEWLEAD MOJAVE HOLDINGS LLC. NEW LEAD JMEG LLC., Delaware NEWLEAD HOLDINGS (US)CORP. MINE INVESTMENTS LLC, Delaware MINES INVESTMENTS CORP. FIVE MILE INVESTMENT LLC, Delaware MINE INVESTMENTS LLC ELK VALLEY INVESTMENT LLC, Delaware MINE INVESTMENTS LLC VIKING ACQUISITION GROUP LLC, Kentucky MINE INVESTMENTS LLC COAL ESSENCE PREP PLANT LLC, Kentucky MINE INVESTMENTS LLC NEWLEAD BULKERS LLC, Nevada NEWLEAD BULKERS S.A. Ship-Owning Companies NEWLEAD CASTELLANO LTD., Liberia NEWLEAD HANDIES INC. NEPHELI MARINE COMPANY, Liberia NEWLEAD BITUMEN TANKERS LTD KASTRO COMPANIA NAVIERA S.A., Liberia NEWLEAD BITUMEN TANKERS LTD. AEOLUS COMPANIA NAVIERA S.A., Liberia NEWLEAD BITUMEN TANKERS LTD. Mine-Owning Companies COAL ESSENCE MINE LLC, Kentucky VIKING ACQUISITION GROUP LLC Wash Plant-Owning Companies VIKING PREP PLANT LLC, Kentucky COAL ESSENCE PREP PLANT LLC Ship Management Companies NEWLEAD BULKERS S.A. NEWLEAD SHIPPING S.A. Bareboat Charter Companies NEWLEAD ALBION S.A., Marshall Islands, FME Liberia NEWLEAD HANDIES INC. NEWLEAD VENETICO LTD., Marshall Islands, FME Liberia NEWLEAD HANDIES INC. NEWLEAD SOLTERO INC., Marshall Islands NEWLEAD BITUMEN TANKERS LTD. NEWLEAD SEMILLERO INC., Marshall Islands NEWLEAD BITUMEN TANKERS LTD. COMPANY SHAREHOLDER Shipping Companies with no assets * GRAND MARKELA INC., Lib eria NEWLEAD BULKER HOLDINGS INC. NEWLEAD GRANADINO INC., Marshall Islands NEWLEAD BITUMEN TANKERS LTD NEWLEAD SILLETERO INC., Marshall Islands NEWLEAD BITUMEN TANKERSLTD. NEWLEAD HOJUEDO INC., Marshall Islands NEWLEAD BITUMEN TANKERS LTD. TRANS STATE NAVIGATION LTD., Malta OCEAN HOPE SHIPPING LIMITED TRANS CONTININENT NAVIGATION LTD., Malta OCEAN HOPE SHIPPING LIMITED.
